Citation Nr: 1731701	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  13-00 382A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than September 15, 2009, for the grant of special monthly compensation based on loss of use of a foot.

2.  Entitlement to an effective date for the grant of automobile or other conveyance and adaptive equipment.

3.  Entitlement to service connection for depression, to include as secondary to service-connected disabilities.

4.  Entitlement to an initial rating in excess of 20 percent for lumbosacral strain.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	John Worman, Attorney

ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1980 to March 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2010 and February 2015 rating decisions issued by the Regional Office (RO) in Winston-Salem, North Carolina.

The issue of entitlement to a TDIU has been raised by the record, including the Veteran's June 2016 correspondence, and has been added to the appeal as part and parcel to the Veteran's claim for a higher initial rating for a lumbar spine disability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a request for a TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation).  

In a February 2014 decision, the Board granted the Veteran's claim for an increased initial rating for left lower extremity sciatica with foot drop from 20 to 80 percent, effective the date of the Veteran's service-connection claim, September 15, 2009.  The RO implemented that decision in a February 2015 rating decision.  The Veteran filed a notice of disagreement, in pertinent part disagreeing with the assigned 80 percent rating and effective date for this increase.  An appellant cannot challenge the merits of a Board decision by expressing disagreement with an RO decision implementing the Board's decision.  Harris v. Nicholson, 19 Vet. App. 345, 348 (2005); see also Smith v. Brown, 35 F.3d 1516, 1526 (Fed. Cir. 1994) (construction of regulation to permit review by RO of a Board decision to be avoided); Donovan v. Gober, 10 Vet. App. 404, 409 (1997) ("an RO must not be placed in the anomalous position of reviewing the decision of the [Board], a superior tribunal").  Rather, the Board decision must be challenged via a motion for reconsideration or an appeal to United States Court of Appeals for Veterans Claims.  Harris, 19 Vet. App. at 348;  38 U.S.C.A §§ 7252(a), 7266(a).  As the Veteran did not file a motion for reconsideration, or appeal the Board's February 2014 to the Court of Appeals for Veterans Claims, the decision is final, and cannot be challenged via disagreement with the RO's subsequent promulgation of the Board's decision.  Such issues are therefore not on appeal.  If the Veteran wishes to file an increased rating claim for his left lower extremity sciatica with foot drop, he may do so on a form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2016).  

The issues of entitlement to service connection for depression, entitlement to an initial rating in excess of 20 percent for lumbosacral strain, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's initial claim for entitlement to service connection for left lower extremity sciatica with left foot drop was received by VA on September 15, 2009; no claim, formal or informal, is shown to exist prior to that date.

2.  The RO awarded the Veteran entitlement to automobile or other conveyance and adaptive equipment in a February 2015 rating decision.

3.  A claim for entitlement to an automobile and adaptive equipment or adaptive equipment only is not a claim for periodic monetary benefits requiring the assignment of an effective date and/or ongoing or retroactive payments.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than September 15, 2009, for the grant of special monthly compensation based on loss of use of a foot are not met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).

2.  The claim for an earlier effective for the grant of entitlement to automobile or other conveyance and adaptive equipment is dismissed.  38 U.S.C.A. § 3902 (West 2014) ; 38 C.F.R. § 3.808  (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Earlier effective date for the award of special monthly compensation based on loss of use of the of the left foot

In general, the effective date of a rating and award of pension, compensation, or dependency, and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).  

As to what constitutes a claim, a specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA. 38 U.S.C.A. § 5101(a) (West 2014); 38 C.F.R. § 3.151(a) (2016). The term "claim" means a communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. 38 C.F.R. § 3.1(p) (2016).

Effective March 24, 2015, VA amended its adjudication regulations to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary.  See 79 Fed. Reg. 57,660 (Sept. 25, 2014). This rulemaking also eliminated the constructive receipt of VA reports of hospitalization or examination and other medical records as informal claims for increase, and revised 38 C.F.R. § 3.400(o)(2). These amendments, however, are only applicable with respect to claims and appeals filed on or after March 24, 2015, and are not applicable in the present case. Id. at 57,686.

Under the former regulations governing informal claims, any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant or his representative, may be considered an informal claim. Such informal claim must identify the benefit sought. Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim. When a claim has been filed which meets the requirements of 38 C.F.R. §§ 3.151 or 3.152, an informal request for increase or reopening will be accepted as a claim. 38 C.F.R. § 3.155 (2014).

The RO received the Veteran's original claim for service connection for left lower extremity sciatica with left foot drop on September 15, 2009, and granted that claim in an April 2010 rating decision.  As the evidence indicated that the Veteran experienced loss of use of a foot secondary to left lower extremity sciatica with left foot drop, in a February 2015 decision, the RO also granted special monthly compensation for loss of use of a foot effective September 15, 2009.  In a February 2016 Notice of Disagreement, the Veteran objected to the effective date assigned for the awards of special monthly compensation.  

The Board finds no correspondence received earlier than September 15, 2009, that can be interpreted as a claim for service connection for left lower extremity sciatica with left foot drop, or for special monthly compensation due to loss of use of the foot.  Indeed, there is no correspondence received from the Veteran or any current or prior representative received prior to September 15, 2009, indicating an intent to apply for compensation for left lower extremity sciatica with left foot drop.  See 38 C.F.R. § 3.155(b).  Because September 15, 2009, was the date of the filing of the claim for service connection for left lower extremity sciatica with left foot drop, from which the grant of special monthly compensation arise, that is the earliest effective date allowable for the grants of special monthly compensation and adaptive equipment.  Neither the Veteran nor his representative has pointed to any prior correspondence, filing or treatment record that could be construed as a claim for these benefits.  

To the extent there is medical evidence dated prior to September 15, 2009 which refers to treatment for foot drop, such does not establish an intent on the part of the Veteran to seek benefits for that disorder.  See Ellington v. Nicholson, 22 Vet. App. 141 (2007) (in the absence of a sufficient manifestation of an intent to apply for benefits for a particular disease or injury, a document providing medical information in and of itself is not an informal claim for VA benefits); see also Dunson v. Brown, 4 Vet. App. 327, 330 (1993) (an informal claim must identify the benefit sought).

Therefore, the Veteran's claims for an earlier effective date prior to September 15, 2009 for the award of special monthly compensation based on loss of use of the foot, is denied.  38 C.F.R. § 3.400.

Earlier effective date for the award of an automobile or other conveyance and adaptive equipment

As noted above, the RO granted an award of an automobile or other conveyance and adaptive equipment in a February 2015 rating decision.  The Veteran filed a notice of disagreement with the effective date of that award. 

A claim for entitlement to an automobile and adaptive equipment or adaptive equipment only, is not a claim for periodic monetary benefits.  Rather, the statute and regulations provide for a one-time payment to the seller of the vehicle and/or the provision of the adaptive equipment by VA. See 38 U.S.C.A. § 3902 ; 38 C.F.R. § 3.808.   Accordingly, unlike claims for service connection and increased ratings for disabilities, no effective date or disability is involved here.  There is no possibility of a retroactive payment, nor are ongoing payments on a monthly basis warranted.  Indeed, the RO did not assign an effective date for this award in its February 2015 rating decision for this reason.  As there is no effective date in contention for this award, the Veteran's claim as to this matter is dismissed as moot.


ORDER

An effective date earlier than September 15, 2009, for the grant of special monthly compensation based on loss of use of a foot is denied.

The Veteran's claim for an earlier effective date for the grant of automobile or other conveyance and adaptive equipment is dismissed as moot.


REMAND

The Veteran contends that he is entitled to a higher rating for his lumbar spine disability, and to service connection for depression.

As to a higher rating for lumbar spine disability, the February 2014 Board remand included directives for a new VA examination to address the current severity of the Veteran's service-connected lumbar spine disability.  The Veteran underwent additional VA examination relating to his lumbar spine disability in May 2015.  However, the May 2015 VA examination did not include range of motion studies in both active motion and passive motion, and in weight-bearing and non-weight-bearing.  See Correia v. McDonald, 28 Vet. App. 158, 165 (2016).  Consequently, another examination to assess the current severity of the Veteran's lumbar spine disability is necessary.

As to the Veteran's claim for service connection for depression, the Veteran has not been administered a VA psychiatric examination.  VA has a duty to provide a medical examination when it is deemed necessary to make a decision on a claim if the evidence (including lay statements of the appellant) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of the disability; if the evidence indicates that his disability or symptoms may be associated with the appellant's service; and there is not sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The Veteran reports feeling depressed as a result of the physical limitations caused by his service-connected disabilities.  See July 2012 Veteran's Social Security Administration Function Report.  Given these facts, VA examination is warranted to determine the nature of any acquired psychiatric disorders, and whether such disorders, if any, are related to service or to the Veteran's service-connected disabilities.

The Veteran's claims file contains VA treatment records from October 1998 to September 2009, March 2011 to July 2011, January 2012 to September 2012, January 2013 to March 2014, and January 2016.  As noted in the February 2014 Board remand, it appears that treatment records may be missing from the claims file, such as a magnetic resonance imaging (MRI) of the back taken in between March 2011 and May 2011.  While on remand, the VA should obtain all outstanding VA treatment records, including any dated from September 2009 to March 2011, July 2011 to January 2012, September 2012 to January 2013, and March 2014 to the present, and any records reflecting an MRI of the back taken in between March 2011 and May 2011.

As indicated above, the issue of entitlement to a TDIU has been raised by the record and has been added to the appeal.  The Veteran's June 2016 correspondence indicates that the Veteran stopped working in 2006 due to physical impairments.  The Veteran has also submitted medical evidence in support of his claim, and he is currently receiving Social Security disability benefits.  In order to afford the Veteran all due consideration, the Veteran should be asked to submit VA Form 8940 [Application for Increased Compensation Based on Individual Unemployability].  The RO should then review all evidence of record, to specifically include the medical opinions submitted by the Veteran's attorney, and adjudicate entitlement to TDIU.



Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records, including any dated from September 2009 to March 2011, July 2011 to January 2012, September 2012 to January 2013, and March 2014 to the present, and any records reflecting an MRI of the back taken in between March 2011 and May 2011.

2.  Request that the Veteran submit and return VA Form VA Form 8940 [Application for Increased Compensation Based on Individual Unemployability].

3.  Afford the Veteran an appropriate VA examination to determine the current nature and severity of his service-connected lumbar spine disability.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  In offering any assessments or opinions, the examiner should take into account all evidence of record, to include both the lay and medical evidence.

The spine should be tested for pain on both active and passive range of motion in weight bearing and nonweight bearing.  If such testing cannot be performed, the examiner should indicate why this is so.

The examiner should also discuss the degree of occupational impairment attributable to the Veteran's service-connected back disability in terms of the functional limitations caused by the disability.  

All opinions expressed should be accompanied by supporting rationale.

4.  Schedule the Veteran for a VA psychiatric examination to determine the nature of any current psychiatric disorders, and whether such disorders are related to service or to the Veteran's service-connected disabilities.  The electronic claims file should be made available to and be reviewed by the examiner.  All appropriate testing should be conducted.

The examiner should identify any current psychiatric diagnoses the Veteran has presented.

For each diagnosis, the examiner shall opine as to whether it is at least as likely as not (a 50 percent or greater probability) that such disorder: (a) manifested during service; (b) is otherwise related to service; or (c) was caused by or aggravated beyond its natural progression by the Veteran's service-connected disabilities.  

All opinions expressed should be accompanied by supporting rationale.

5.  Then, readjudicate the claims on appeal, to include entitlement to TDIU.  If any benefit sought remains denied, issue an appropriate Supplemental Statement of the Case and provide the Veteran and his attorney the requisite period of time to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
V. Chiappetta
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


